UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                           TOZZI, CELTNIEKS, and BURTON
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
                      Staff Sergeant RANDAL C. RUCKER
                         United States Army, Appellant

                                   ARMY 20140845

                            Headquarters, Eighth Army
                          Mark A. Bridges, Military Judge
       Colonel Craig A. Meredith, Staff Judge Advocate (pretrial & addendum)
Lieutenant Colonel Walter Narramore, Acting Staff Judge Advocate (recommendation)


For Appellant: Mr. Guy L. Womack, Esquire (argued); Captain Cody D. Cheek, JA;
Mr. Guy L. Womack, Esquire (on brief).

For Appellee: Captain Jennifer A. Donahue, JA (argued); Lieutenant Colonel A.G.
Courie III, JA; Major Melissa Dasgupta Smith, JA; Captain Jennifer A. Donahue, JA
(on brief).


                                     8 March 2017

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

       A panel of officers and enlisted members sitting as a general court-martial
convicted appellant, contrary to his pleas, of one specification of maltreating a
subordinate, four specifications of abusive sexual contact, and one specification of
assault consummated by battery in violation of Articles 93, 120, and 128, Uniform
Code of Military Justice, 10 U.S.C. §§ 893, 920, 928 (2012) [hereinafter UCMJ]. The
panel sentenced appellant to a dishonorable discharge, confinement for one year, and
reduction to E-1. The military judge credited appellant with 30 days of confinement
credit. The convening authority approved the sentence as adjudged, including the
confinement credit.
RUCKER—ARMY 20140845


        This case is before us for review under Article 66, UCMJ. Appellate defense
counsel assigns three errors to this court, and appellant personally raises matters
pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). After due
consideration, we find the assigned errors are without merit, as are all but one of the
matters raised under Grostefon. Specifically, appellant asks this court to provide
appropriate relief to remedy the dilatory post-trial processing of his case. We agree
relief is appropriate and reduce the approved sentence to confinement by thirty days in
our decretal paragraph.

                              LAW AND DISCUSSION

       The convening authority took action 378 days after the sentence was adjudged;
351 days are attributable to the government. The record in this case consists of four
volumes, and the trial transcript is 533 pages. Although we find no due process
violation in the post-trial processing of appellant’s case, we must still review the
appropriateness of the sentence in light of the unjustified dilatory post-trial
processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F.
2002) (“[Pursuant to Article 66(c), UCMJ, service courts are] required to determine
what findings and sentence ‘should be approved,’ based on all the facts and
circumstances reflected in the record, including the unexplained and unreasonable
post-trial delay.”). See generally United States v. Toohey, 63 M.J. 353, 362-63
(C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct. Crim. App. 2010);
United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App. 2000).

        The government took 103 days to transcribe the record of trial and serve it on
appellant’s defense counsel for authentication. The military judge, however, did not
receive the record of trial for authentication until 297 days after the sentence was
adjudged. Appellant submitted no requests for speedy post-trial processing, and did
not allege the delay constituted legal error in his post-trial submission pursuant to
Rules for Courts-Martial 1105 and 1106. The government did not mention the delay
in its post-trial submissions, and the convening authority approved the sentence as
adjudged per the recommendation of the staff judge advocate. Finally, there are no
memorandums in the record explaining this delay. Under the circumstances, we find
relief in this case is appropriate because the delay between announcement of sentence
and action could “adversely affect the public’s perception of the fairness and integrity
of the military justice system . . . .” Ney, 68 M.J. at 617.




                                           2
RUCKER—ARMY 20140845


                                  CONCLUSION

      Upon consideration of the entire record, the findings of guilty are AFFIRMED.
Given the dilatory post-trial processing, however, we affirm only so much of the
sentence as provides for a dishonorable discharge, confinement for eleven months, and
reduction to E-1. All rights, privileges, and property, of which appellant has been
deprived by virtue of that portion of his sentence set aside by this decision, are
ordered restored. See UCMJ arts. 58a(b), 58b(c), 75(a).


                                         FOR THE COURT:
                                          FOR THE COURT:



                                          SHELLEY GOODWIN-MATHERS
                                         SHELLEY     GOODWIN-MATHERS
                                          Acting Clerk of Court
                                         Acting Clerk of Court




                                         3